Case 9:19-cv-81106-RLR Document 54 Entered on FLSD Docket 12/27/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 9:19-cv-81106-ROSENBERG/REINHART

 HENRY GRIGORIAN,

         Plaintiff,

 v.

 TIXE REALTY SERVICES, INC.,

         Defendant.
                                          /

                                ORDER ON NOTICE OF SETTLEMENT

         This cause is before the Court sua sponte. The Court has been informed that the parties
 have reached a settlement agreement. DE 53. Having been informed that the parties are in
 agreement and have resolved all disputes, it is hereby ORDERED AND ADJUDGED:
         1.       This case is STAYED.

         2.       All pending deadlines are TERMINATED.

         3.       All pending motions are DENIED AS MOOT.

         4.       The parties are instructed to file any appropriate pleadings related to the dismissal of
                  this action within thirty (30) days of the date of rendition of this Order.

         5.       Any party may move for the stay imposed by this Order to be lifted or for an
                  extension of time to file appropriate pleadings related to the dismissal of this action.

         6.       The Clerk of Court is instructed to CLOSE THIS CASE FOR STATISTICAL
                  PURPOSES. This closure shall not affect the merits of any party’s claim.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 27th day of

 December, 2019.

                                                        ____________________________
                                                        ROBIN L. ROSENBERG
 Copies furnished to Counsel of Record                  UNITED STATES DISTRICT JUDGE
